NOT FOR PUBLICATION                           FILED
                       UNITED STATES COURT OF APPEALS                       JUN 20 2016
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT


 SHOUFANG JIANG,                                    No.    14-72438

               Petitioner,                          Agency No. A088-294-693

    v.
                                                    MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

               Respondent.

                        On Petition for Review of an Order of the
                            Board of Immigration Appeals

                               Submitted June 14, 2016**

Before:        BEA, WATFORD, and FRIEDLAND, Circuit Judges.

         Shoufang Jiang, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s (“IJ”) decision denying his application for asylum, withholding of removal,

and protection under the Convention Against Torture (“CAT”). Our jurisdiction is


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
governed by 8 U.S.C. § 1252. We review for substantial evidence the agency’s

factual findings, applying the standards created by the REAL ID Act. Ren v.

Holder, 648 F.3d 1079, 1083-84 (9th Cir. 2011). We deny in part and dismiss in

part the petition for review.

      Substantial evidence supports the agency’s determination that Jiang failed to

provide sufficient reasonably obtainable corroborative evidence to meet his burden

of proof. See id. at 1093-94 (denying petition where asylum applicant failed to

provide corroborative evidence requested by the IJ). We reject Jiang’s contention

that he was denied an opportunity to explain his failure to corroborate. See id. at

1094. Thus, Jiang’s asylum and withholding of removal claims fail. See id.

       Further, substantial evidence supports the denial of Jiang’s CAT claim

because he did not establish it is more likely than not he would be tortured by or

with the consent or acquiescence of the government if returned to China. See

Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009). We lack jurisdiction to

consider Jiang’s religion-based contentions because he did not exhaust them before

the agency. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                   14-72438